EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn D. Bauer on 07 September 2022.

The application has been amended as follows: 
In the claims (as filed on 08 December 2020): 
In claim 1 / ll. 3-4: “a second customized patient-specific surgical instrument” 
In claim 1 / ll. 16: “[[the]] a body of the first” 
In claim 2 / ll. 3: “[[the]] a body of the second” 
In claim 3 / ll. 3: “[[the]] a body of the second” 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method of resecting a distal end of a patient’s femur, with the steps as claimed in claim 1, including advancing a first customized patient-specific surgical instrument and a second customize patient-specific instrument into contact with a distal end of the patient’s femur to position a customized patient-specific negative contour of each posteriorly-extending arm of the first customized patient-specific surgical instrument over a portion of a corresponding positive contour of one of a patient’s femoral condyles and position a customized patient-specific negative contour of the second customized patient-specific surgical instrument over a portion of a corresponding positive contour defining the patient’s intercondylar notch, removing the second customized patient-specific surgical instrument from the first customized patient-specific surgical instrument so that the first customized patient-specific surgical instrument remains secured to the distal end of the patient’s femur, and advancing a surgical tool through a cutting guide slot extending through the body of the first customized patient-specific surgical instrument. The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 8,157,867 to Goble et al. discloses an instrument that engages an intercondylar notch (FIG. 32), but does not disclose a first customized patient-specific surgical instrument having a negative contour corresponding to the femoral condyles, or a second customized patient-specific surgical instrument having a negative contour corresponding to the intercondylar notch that is removable from the first customized patient-specific surgical instrument. 
U.S. Patent No. US 8,668,700 to Catanzarite et al. discloses a method comprising advancing a first customized patient-specific surgical instrument 150 (FIG. 3A) having a negative contour corresponding to the femoral condyles (col. 5 / ll. 59-67), but does not disclose a second customized patient-specific surgical instrument having a negative contour corresponding to the intercondylar notch that is removable from the first customized patient-specific surgical instrument. 
U.S. Patent No. US 9,005,207 to Dodds et al. discloses a method comprising advancing a first customized patient-specific surgical instrument 682 (FIGs. 21A-21B) having a negative contour 670 corresponding to the femoral condyles (col. 16 / ll. 10-29), and a second surgical instrument 684, but does not disclose the second customized patient-specific surgical instrument having a negative contour corresponding to the intercondylar notch that is removable from the first customized patient-specific surgical instrument. 
U.S. Patent Application Publication No. US 2012/0203233 to Yoshida et al. discloses a first customized patient-specific surgical instrument 1106 (FIG. 11C-11D) with posteriorly-extending arms 1107,1109 having a negative contour corresponding to the femoral condyles (¶64), but does not disclose a second customized patient-specific surgical instrument having a negative contour corresponding to the intercondylar notch that is removable from the first customized patient-specific surgical instrument. 
U.S. Patent Application Publication No. US 2013/0317510 to Couture et al. discloses a method comprising advancing a first customized patient-specific surgical instrument 500 (FIG. 10a) with posteriorly-extending arms 502 having a negative contour corresponding to the femoral condyles (¶63), but does not disclose a second customized patient-specific surgical instrument having a negative contour corresponding to the intercondylar notch that is removable from the first customized patient-specific surgical instrument. 
U.S. Patent Application Publication No. US 2017/0071677 to Utz et al. discloses a method comprising advancing a first customized patient-specific surgical instrument 90 (FIG. 4) with posteriorly-extending arms 124,126 having a negative contour corresponding to the femoral condyles (¶74-75) and a second customized patient-specific surgical instrument 34, and advancing a surgical tool through a cutting guide slot 106 of the first customized patient-specific surgical instrument (¶73), but does not disclose the second customized patient-specific surgical instrument having a negative contour corresponding to the intercondylar notch, and does not disclose removing the second customized patient-specific surgical instrument so that the first customized patient-specific surgical instrument remains secured to the femur. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775